         Case 1:20-cv-03480-JPO Document 24 Filed 07/23/20 Page 1 of 1



                                                                            Kathleen M. Prystowsky

                                                                                      Akerman LLP
                                                                                520 Madison Avenue
                                                                                          20th Floor
                                                                                New York, NY 10022

                                                                                     D: 212 259 6479
                                                                                     T: 212 880 3800
                                                                                     F: 212 880 8965
                                                                                  DirF: 212 259 8550
July 23, 2020                                                     kathleen.prystowsky@akerman.com

VIA CM/ECF

Hon. J. Paul Oetken
United States District Judge,
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2101
New York, New York 10007

       Re:      JM Holdings 1 LLC et al v. Quarters Holding GmbH, No. 1:20-cv-03480-JPO

Dear Judge Oetken:

       This firm represents Defendant Quarters Holding GmbH (“Defendant”) in the above-
captioned action. We write to respectfully request that Your Honor hear argument on
Defendant’s Motion to Dismiss to Plaintiffs’ Amended Complaint, which was fully briefed and
submitted today, July 23, 2020. We appreciate the Court’s consideration of this request.

                                                  Respectfully Submitted,

                                                  /s/ Kathleen M. Prystowsky

                                                  Kathleen M. Prystowsky

cc: All Counsel via CM/ECF




akerman.com
